DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Paul Serbinowski on 21 December 2021.
The application has been amended as follows: Replace Claim 12 with the following: Cartridge for a vacuum pump, the vacuum pump including a casing in which are disposed a first inlet orifice and a second outlet orifice to allow a flow of air, comprising 
                     a filtering element that is adapted to be mounted in a removable way in an interior of the casing, said filtering element comprising a closure nozzle, wherein said filtering element further comprises an inlet nozzle and an intermediate filtering part, said inlet nozzle leading to an interior of said intermediate filtering part, said inlet nozzle and said closure nozzle each being disposed on an opposite side of said intermediate filtering part, and
an exhaust lid, the second outlet orifice being disposed on said exhaust lid, said exhaust lid being adapted to be at the same time removable from the casing, but either being a single piece with said closure nozzle or attached to said closure nozzle, said exhaust lid being adapted to be fastened to the casing,
wherein said closure nozzle is adapted to direct the flow of air towards a side wall of said filtering element permitting air to leave from a side of said filtering element into an interior of the casing and through said second outlet orifice.
. 


Reasons for Allowance
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's amendments to Claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Brit E. Anbacht
Examiner
Art Unit 1776



/B.E.A./Examiner, Art Unit 1776